Citation Nr: 0919634	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-22 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to 
September 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought on 
appeal.  Jurisdiction of the Veteran's claims file was 
subsequently transferred to the Waco, Texas RO.  



FINDINGS OF FACT

The Veteran's lumbosacral strain does not manifest favorable 
ankylosis of the entire thoracolumbar spine or limitation of 
forward flexion to 30 degrees or less.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1- 4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5237 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in February 2004, November 2007 and June 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board acknowledges that the Veteran testified that his VA 
examinations were inadequate, including his most recent 
examination, because range of motion testing did not include 
repetitive tests, nor was the Veteran asked if he experienced 
pain at any level of testing.  However, the Board finds that 
the most recent VA examination, dated in August 2007 is 
adequate for rating purposes.  The examiner indicated that 
repetitive motions were tested, and he indicated that the 
Veteran's functional impairment was limited by pain at all 
levels of range of motion testing.  The Board would 
additionally observe that all of the VA examinations afforded 
the Veteran in connection with his current claim contain the 
clinical findings necessary to evaluate the severity of the 
Veteran's back disability under the schedular criteria 
contained in the Schedule for Rating Disabilities.  
Consequently the Board finds that there is sufficient medical 
evidence of record so as to provide the Board with a sound 
basis on which to adjudicate the case.

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any other error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran essentially contends that the current evaluation 
assigned for his lumbosacral strain does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the Veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings." Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of background, the Veteran was first awarded service 
connection for mechanical low back pain in May 1993.  
Following subsequent requests for increases, a September 2002 
Board decision awarded the Veteran a 20 percent rating.  The 
Veteran filed this request for an increased evaluation in 
January 2004, and as such, the new rating criteria for rating 
spinal disabilities are applicable.  

The General Rating Formula for Disease and Injuries of the 
Spine provides for the disability ratings under Diagnostic 
Codes 5237, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Under the 
General Rating Formula for diseases and injuries of the spine 
a 20 percent evaluation is for assignment when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is for assignment when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or when there's favorable ankylosis of the entire 
thoracolumbar spine.  Higher evaluations at the 50 percent 
level are provided for with evidence of unfavorable ankylosis 
of the entire thoracolumbar spine and a 100 percent 
evaluation for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237. 

The evidence for consideration includes a VA examination 
dated in March 2004, which showed flexion to 80 degrees, 
extension to 10 degrees, and right and left bend and rotation 
to 20 degrees.  Straight-leg raises only produced back pain.  
Motor and sensory tests were noted to "seem" okay.  The 
Veteran was found to be minimally tender to the deep 
palpation in the midline of the lower lumbar spine.  Toe and 
heel walk were ok, but he had a slight weakness noted in his 
left leg.  X-rays revealed degenerative joint disease of the 
lumbar spine.  The Veteran was diagnosed as having 
degenerative joint disease of the lumbar spine with possible 
sciatica of the left leg.  

In the Veteran's April 2004 Notice of Disagreement, he 
indicated that he perceived the VA examination as inadequate.  
He contended that the doctor did not examine his back, but 
only asked him questions.  He also submitted statements by 
his wife and daughter regarding the severity of his symptoms.  

In August 2004, the Veteran underwent another VA examination 
of the spine.  The Veteran reported experiencing muscle 
spasms going into his legs and causing weakness.  He reported 
pain in the left lower extremity, but no numbness.  His low 
back symptoms worsened if he stooped, sat for too long, 
coughed, or sneezed.  He advised that he wears a back brace 
and it helps relieve his symptoms.  The report reflected that 
the Veteran was not wearing a corset during the examination.  
Range of motion testing revealed flexion to 50 degrees, 
hyperextension to 20 degrees, right and left lateral bending 
to 20 degrees each, and 30 degrees of rotation.  The heel/toe 
walk produced pain in his low back and there was slight 
tenderness of the lumbosacral joint and left sacroiliac 
joint.  The examiner indicated that due to the Veteran's size 
and configuration, he was unable to palpate his low back, but 
he did not feel that there was a muscle spasm.  Meningeal 
test was positive, as was the Lasegue's test at 40 degrees.  
Rock and flex of the lower extremities produced low back 
pain.  There were no deep tendon reflexes of the lower 
extremities noted.  Further, there was no weakness about the 
great toe or loss of sensation to light touch in either lower 
extremity.  The sciatic nerve stress test was negative 
bilaterally.  

The examiner indicated that the Veteran's primary problem was 
his osteoarthritis in his low back, and was not a full-blown 
herniated nucleus pulposus causing any difficulty.  X-rays 
revealed no degenerative joint disease and the examiner 
opined that he did not know the cause of degenerative joint 
disease anyway, just as with not knowing the cause or 
etiology of arthritis.  The examiner opined that the past 
history of a "disc problem" was unrelated to a lumbosacral 
strain as one recovers from a lumbosacral strain usually two 
to three weeks after it occurs.  The examiner could not 
determine whether the Veteran's previously diagnosed 
degenerative joint disease had anything to do with the 
original injury causing the lumbosacral strain.  The examiner 
ultimately opined that "the lumbar spine is at least as 
likely as not the same condition and it should be dissociated 
from the service connected lumbosacral strain."  

In May 2005, the Veteran underwent another VA examination of 
the spine.  The Veteran was noted to pain in the low back 
that was moderate in severity.  Physical examination revealed 
a normal appearing spine and gait.  There was no evidence of 
cervical or thoracolumbar spinal ankylosis.  Range of motion 
testing on the lumbar spine revealed flexion to 70 degrees, 
with pain at 60 degrees, extension to 35 degrees, bilateral 
lateral flexion and rotation all to 35 degrees.  The examiner 
indicated that there was no additional loss of motion on 
repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  Motor testing was within normal limits.  The 
examiner diagnosed the Veteran as having degenerative disc 
disease of the lumbar spine with a subtle broad-based disc 
bulge at L4-5.  

In the Veteran's May 2007 Substantive Appeal, the Veteran 
again asserted that he had an inadequate VA examination as it 
was cursory in nature.

In August 2007, the Veteran underwent another VA examination 
of the spine.  The Veteran reported intermittent and sharp 
back pain, including radiation to the lateral side of the 
right thigh to the right knee.  The Veteran advised that on a 
scale of one to ten, with ten being the most painful, his 
back pain rates at a seven.  The Veteran related that he 
experiences flare-ups twice weekly, lasting from 20 to 30 
minutes.  Precipitating factors were noted to be weather 
changes, bending over, and lifting.  Alleviating factors 
included taking medications, applying a heating pad, electric 
massager, and rest.  The Veteran advised that he does not do 
anything during a flare-up and postpones his chores.  The 
Veteran denied any loss of weight, fever, malaise, dizziness, 
or visual disturbances.  He complained of numbness in the 
right leg during flare-ups-lasting only a few minutes and 
without weakness.  The Veteran reported using a cane and back 
brace due to his symptoms, and advised that he walks one to 
one and a half miles daily.  The Veteran was noted to be 
independent in walking with or without a cane, but complains 
of difficulty getting in and out of the bathtub during a 
flare-up.  The Veteran was further noted as independent in 
his activities of daily living, but added that sometimes his 
wife or daughter assists him in tying his shoelaces.  The 
Veteran had no loss of pay due to time off from work for low 
back pain.  He reported, however, being unable to play 
basketball or ride a bike, and stopped driving secondary to 
his back pain.  

Upon physical examination, the Veteran was noted to have 
slight scoliosis of the lumbar spine with convexity to the 
right.  His limbs and posture were normal, and his gait was 
antalgic.  He walked with the use of a cane in the right 
hand.  Range of motion testing of the thoracolumbar spine 
revealed forward flexion to 50 degrees, extension to 15 
degrees, left and right lateral flexion to 20 degrees, and 
left and right lateral rotation to 20 degrees.  The examiner 
noted that the Veteran underwent three repetitions of range 
of motion testing.  The Veteran was noted to have pain from 
beginning to end with range of motion testing and he was 
unable to complete a normal range of motion secondary to 
pain.  The examiner found no muscle spasms, but there was 
tenderness noted upon palpation in the midline and over the 
lumbosacral paraspinal muscles.  There was no ankylosis 
found.  The examiner indicated that there was no sensory 
deficit, nor was there any muscular atrophy, and motor 
strength was normal.  There were no bladder or bowel symptoms 
found, and there was no notation of any intervertebral disc 
syndrome.  

Upon x-ray examination, the Veteran was found to have minor 
spondylitic spurring of the lower lumbar vertebral segments, 
but was otherwise a negative study.  This was noted to be a 
minor abnormality.  The examiner ultimately diagnosed the 
Veteran as having lumbosacral strain, degenerative joint 
disease, and a disc bulge with posterior osteophytes at L5-
S1.  The examiner indicated that the Veteran experienced 
additional limitation of joint function secondary to pain and 
pain upon repeated use.  The Veteran also experienced 
additional limitation of joint function due to fatigue and 
lack of endurance.  The examiner indicated that these factors 
cause additional limitation of forward flexion by 40 degrees, 
extension by 15 degrees, right and left lateral flexion by 10 
degrees, and right and left lateral rotation limited by 10 
degrees.  

Based on the medical record, the Board finds that when 
applying the General Rating Formula to the Veteran's 
lumbosacral strain, there is no competent medical evidence to 
warrant a rating in excess of 20 percent.  Simply put, there 
has been no objective finding of favorable ankylosis of the 
entire thoracolumbar spine, nor is there evidence that the 
Veteran's forward flexion of the thoracolumbar spine is less 
than 30 degrees, in any of his VA examinations.  VA treatment 
records also do not show that the Veteran's thoracolumbar 
spine is ankylosed or has flexion less than 30 degrees.  In 
the absence of such a finding, the criteria for a higher 
evaluation have not been met.

The Board acknowledges that the Veteran has chronic low back 
pain, and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and the DeLuca case.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree as to warrant a rating in excess of 
the current 20 percent.

With respect to neurologic abnormalities, there has been no 
objective finding of neurological abnormalities associated 
with the Veteran's low back disability.  The Board recognizes 
that the Veteran has complained of radiation to the lower 
extremities, but the VA examinations did not find any 
neurological defect in the lower extremities.  Further, the 
most recent examination report provided that there were no 
incontinence or bladder control problems.  Thus, the Board 
finds that a separate rating is not warranted for 
neurological symptoms and the Veteran's manifested symptoms 
associated with his low back disability are adequately 
contemplated in the current 20 percent rating. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 20 percent for the Veteran's service-
connected chronic lumbosacral strain.  As the preponderance 
of the evidence weights against the claim, the benefit-of-
the-doubt doctrine does not apply.  See 38 U.S.C.A. § 
5107(b). 

The Veteran does not assert that he is totally unemployable 
because of his service-connected lumbosacral strain, nor has 
he identified any specific factors which may be considered to 
be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  Specifically, the Veteran has 
not required frequent periods of hospitalization for 
treatment of his lumbosacral strain.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states, "Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
lumbosacral strain, the Board finds that the 20 percent 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.



ORDER

A rating in excess of 20 for lumbosacral strain is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


